Exhibit 10.16

ENZON PHARMACEUTICALS, INC.

--------------------------------------------------------------------------------


Executive Deferred Compensation Plan
(2006 Restatement)

 

 

 

--------------------------------------------------------------------------------



Back to Contents

Enzon Pharmaceuticals, Inc.

Executive Deferred Compensation Plan

1. Statement of History and Purpose

      Effective November 1, 2003, Enzon Pharmaceuticals, Inc. established this
deferred compensation plan for its key employees which, in its most recently
amended form, is maintained under a document entitled “ENZON PHARMACEUTICALS,
INC. Executive Deferred Compensation Plan (December 2003)” (the “Prior Plan
Statement”). Effective January 1, 2005, this Plan was amended and restated to
comply with the deferred compensation provisions in the American Jobs Creation
Act of 2004. The provisions in this Plan apply to both: (i) deferrals made which
relate entirely to services performed on or before December 31, 2004 (i.e. with
respect to compensation that was earned and vested as of 12/31/04) and (ii)
deferrals which relate all or in part to services performed on or after January
1, 2005. No deferrals shall continue to be invested and distributed pursuant to
the terms of the Prior Plan Statement. Effective August 1, 2006, this Plan was
amended and restated to make certain clarifications and ministerial changes.

      The purpose of the Enzon Pharmaceuticals, Inc. Executive Deferred
Compensation Plan (the “Plan”) is to aid Enzon Pharmaceuticals, Inc. (the
“Company”) and its subsidiaries in attracting and retaining key employees by
providing a non-qualified compensation deferral vehicle.     2. Definitions    

2.01 Annual Incentive Compensation – “Annual Incentive Compensation” means the
amount paid annually to the Participant under the Enzon Pharmaceuticals
Management Incentive Plan before reductions for deferrals under this Plan or the
Enzon Inc. Savings and Investment Plan.

    2.02 Base Salary – “Base Salary” means the Participant’s annual basic rate
of pay from the Company excluding Annual Incentive Compensation and other
non-regular forms of compensation before reductions for deferrals under this
Plan or the Enzon Pharmaceuticals, Inc. Savings and Investment Plan.

    2.03 Beneficiary – “Beneficiary” means the person or persons designated as
such in accordance with Section 8.

-1-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


2.04 Board of Directors – “Board of Directors” means the Board of Directors of
the Company.

    2.05 Committee – “Committee” means the Vice President, Human Resources,
Chief Financial Officer and Chief Executive Officer.

    2.06 Change in Control – “Change in Control” means a “change in ownership or
effective control” of the Company as defined in Section 409A(a)(2) of the
Internal Revenue Code and Treasury regulations or other guidance issued
thereunder.

    2.07 Deferral Amount – “Deferral Amount” means the total amount of Elective
Deferred Compensation and/or Non-Elective Deferred Compensation actually
deferred by the Participant.

    2.08 Deferred Compensation Account – “Deferred Compensation Account” means
the account maintained on the books of account of the Company for a Participant
pursuant to Section 6.

        2.09 Disability – “Disability” means the Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

    2.10 Distribution Date – “Distribution Date” means the date on which the
Company makes distributions from the Participant’s Deferred Compensation
Account(s).

    2.11 Election Form – “Election Form” means the form or forms attached to
this Plan and filed with the Company by the Participant in order to participate
in the Plan. The terms and conditions specified in the Election Form(s) are
incorporated by reference herein and form a part of the Plan.

   

-2-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


2.12 Elective Deferred Compensation – “Elective Deferred Compensation” means the
total amount elected to be deferred by an Eligible Employee on his/her Election
Form.

    2.13 Eligible Employee – “Eligible Employee” means any employee of the
Company approved to participate by the Committee. It is the intention of the
Company that all Participants satisfy the term “a select group of management or
highly compensated employees” as provided in Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of ERISA..

    2.14 Insolvency – “Insolvency” means (i) Enzon Pharmaceuticals, Inc. is
unable to pay its debts as they become due, or (ii) Enzon Pharmaceuticals, Inc.
is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

    2.15 Non-Elective Deferred Compensation – “Non-Elective Deferred
Compensation” means the amount awarded to a Participant by the Company pursuant
to Section 4.02.     2.16 Participant – “Participant” means an Eligible Employee
who is invited or selected to participate in the Plan by the Committee and who
is participating in accordance with the provisions of Section 4.     2.17 Plan
Year – “Plan Year” means the twelve month period beginning on January 1 and
ending on December 31.     2.18 Separation from Service – “Separation from
Service” means the end of a Participant’s employment with the Company and all
affiliates for any reason other than Disability.     2.19 Substantially Equal
Installments – “Substantially Equal Installments” means a series of annual
payments, such that equal payments over the remaining payment period would
exactly amortize the Participant’s Deferred Compensation Account balance as of
the Distribution Date if the investment return remained constant at the return
credited as of the Valuation Date immediately preceding the Distribution Date
for the remainder of the payment period.

   

-3-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


2.20 Unforeseeable Emergency – “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in
section 152(a) of the Internal Revenue Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

    2.21 Valuation Date – “Valuation Date” means the date on which the value of
a Participant’s Deferred Compensation Account is determined. Unless and until
changed by the Committee, the Valuation Dates within each Plan Year shall be any
date that the New York Stock Exchange is open and conducting business, and such
other dates as may be specified by the Committee.

    2.22 Years of Service – “Years of Service” means the cumulative years of
continuous full-time employment with the Company beginning on the date the
Participant first began service and each anniversary thereof.     3.
Administration of the Plan

        3.01 Plan Administration. The Plan shall be administered by the
Committee. The Committee may assign duties to an officer or other employees of
the Company, and may delegate such duties as it sees fit. An employee of the
Company or Committee member who is also a Participant in the Plan shall not be
involved in the decisions of the Company or Committee regarding any
determination of any specific claim for benefit with respect to himself or
herself. The Committee shall be responsible for the management, operation and
administration of the Plan. In addition to any powers, rights and duties set
forth elsewhere in the Plan, it shall have complete discretion to exercise the
following powers and duties:

            (a) adopt such rules and regulations consistent with the provisions
of the Plan as it deems necessary for the proper and efficient administration of
the Plan;

            (b) administer the Plan in accordance with its terms and any rules
and regulations it establishes, and be responsible for the preparation, filing,
and disclosure on behalf of the Plan of such documents and reports as are
required by any applicable federal or state law;

-4-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


    (c) maintain records concerning the Plan sufficient to prepare reports,
returns, and other information required by the Plan or by law;

            (d) construe and interpret the Plan, and to resolve all questions
arising under the Plan;

            (e) authorize benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan; and

            (f) employ or retain agents, attorneys, actuaries, accountants or
other persons, who may also be Participants in the Plan or be employed by or
represent the Company, as it deems necessary for the effective exercise of its
duties, and may delegate to such persons any power and duties, both ministerial
and discretionary, as it may deem necessary and appropriate, and the Committee
shall be responsible for the prudent monitoring of their performance.

        3.02 Delegation of Duties. The Committee may delegate any or all of its
duties as to the administration of this Plan to other individuals or groups of
individuals within the Company, as it deems appropriate.

        3.03. Claim for Benefits. Any claim for benefits under the Plan shall be
made in writing to the Committee. If such claim for benefits is wholly or
partially denied by the Committee, the Committee shall, within a reasonable
period of time, but not later than sixty (60) days after receipt of the claim,
notify the claimant of the denial of the claim. Such notice of denial shall be
in writing and shall contain:

            (a) The specific reason or reasons for the denial of the claim;

            (b) A reference to the relevant Plan provisions upon which the
denial is based;

            (c) A description of any additional material or information
necessary for the claimant to perfect the claim, together with an explanation of
why such material or information is necessary; and

-5-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


    (d) A reference to the Plan’s claim review procedure.

          Upon the receipt by the claimant of written notice of the denial of a
claim, the claimant may within sixty (60) days file a written request to the
Committee, requesting a review of the denial of the claim, which review shall
include a hearing if deemed necessary by the Committee. In connection with the
claimant’s appeal of the denial of his or her claim, he or she may review
relevant documents and may submit issues and comments in writing. To provide for
fair review and a full record, the claimant must submit in writing all facts,
reasons and arguments in support of his or her position within the time allowed
for filing a written request for review. All issues and matters not raised for
review will be deemed waived by the claimant.

        3.04 Review of a Denial of a Claim for Benefits. The Committee shall
render a decision on the claim review promptly, but no more than sixty (60) days
after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to one hundred twenty
(120) days. Such decision shall:

            (a) Include specific reasons for the decision;

            (b) Be written in a manner calculated to be understood by the
claimant; and

            (c) Contain specific references to the relevant Plan provisions upon
which the decision is based.

          The decision of the Committee shall be final and binding in all
respects on the Company, the claimant and any other person claiming an interest
in the Plan through or on behalf of the claimant. No litigation may be commenced
by or on behalf of a claimant with respect to this Plan until after and unless
the claim and review process described in Sections 3.03 and 3.04 has been
exhausted. Judicial review of Committee action shall be limited to whether the
Committee acted in an arbitrary and capricious manner.

-6-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


4. Participation         4.01 Elective Participation.

            (a) Any Eligible Employee may elect to participate in the Plan for a
given Plan Year by filing a completed Election Form for the Plan Year with the
Company. Except as otherwise provided herein, an Election Form to defer
compensation for a Plan Year must be completed before the end of the immediately
preceding Plan Year.

                   (i)      In the case of the first Plan Year in which an
Eligible Employee becomes eligible to participate in the Plan, no later than
thirty (30) days after the employee is invited or selected for participation,
such employee shall as a condition of participation complete such forms and make
such elections as the Committee may require for the effective administration of
this Plan. The Election Form may only be made with respect to compensation
earned for services performed subsequent to the deferral election.

                   (ii)      With respect to Annual Incentive Compensation
earned for services performed over a Plan Year (or any other period of at least
twelve (12) months), any Election Form may provide for Annual Incentive
Compensation deferrals if such election is made no later than six (6) months
prior to the end of the service period over which the Annual Incentive
Compensation is earned.

            (b) An Election Form shall contain an election to defer a portion of
the Participant’s Base Salary and/or Annual Incentive Compensation in accordance
with the following limitations. The maximum deferral shall be one hundred
percent (100%) of the Participant’s Base Salary (as defined in Section 2.03) and
one hundred percent (100%) of Participant’s Annual Incentive Compensation (as
defined in Section 2.01). Provided, however, that no election will be effective
to reduce amounts paid by the Company to an Eligible Employee to an amount which
is less than the sum of the amount the Company is required to withhold for
purposes of federal, state, and local income taxes, including FICA tax
withholding and the amount the Company is required to withhold for contributions
to any employee benefit plan (other than this Plan). A deferral election, once
accepted by the Committee, shall be irrevocable for the Plan Year (or the
service period, in the case of an Annual Incentive Compensation deferral) with
respect to which it is made; provided, however, that if a Disability or
Unforeseeable Emergency occurs during the period elected in the Election Form,
the Participant’s election shall be suspended, and further deferrals shall not
be required.

-7-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


    (c) The Election Form shall also contain an election for the time and manner
of payment of the employee’s deferral for such Plan Year (in the case of a Base
Salary deferral) or the service period (in the case of an Annual Incentive
Compensation deferral). The time for payment elected shall be a specified date
which complies with the limitations under Section 7.01(a). A Participant may
elect to allocate his or her deferral election in percentage increments (as
determined by the Committee) to be paid at separate specified dates or in
different manners, subject to the limitations under Section 7.01(a). In the
absence of an election specifying the time and manner of payment, payment shall
be made automatically in a lump sum upon the earliest of the events specified in
Sections 7.01(b) through 7.01(d).

            (d) A Participant may change the method of distribution to any other
method permitted under Section 7.01(a) by submitting an election to the
Committee, subject to the following limitations:

                   (i)      Such election must be submitted to and accepted by
the Committee at least twelve (12) months prior to the date a distribution to
the Participant would otherwise have been made or commenced;

                   (ii)      The first distribution is delayed at least five (5)
years from such date;

                   (iii)      The election shall have no effect until at least
twelve (12) months after the date on which the election is made; and

                             (iv)      The election shall not reduce the number
of installment payments.

-8-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


  4.02 Non-Elective Participation. The Committee can, in its sole discretion,
award to a Participant Non-Elective Deferred Compensation. Any such credit of
Non-Elective Deferred Compensation shall vest in accordance with such schedule
as determined by the Committee at such time the credit is made, and shall be
distributed in a manner consistent with the election last made by the particular
Participant prior to the Plan Year in which the credit is made. The Committee’s
decision to make a credit in any year shall not require the Committee to approve
similar awards at all to any Eligible Person, Participant or other person at any
future date. The Company and the Committee shall not have any obligation for
uniformity of treatment of any person, including but not limited to, Eligible
Persons or Participants and their legal representatives and beneficiaries and
employees of the Company.

      5.   Vesting of Elective Deferred Compensation

      A Participant’s Elective Deferred Compensation credited to his/her
Deferred Compensation Account shall vest immediately.

      6.   Accounts and Valuations

        6.01 Deferred Compensation Accounts. The Committee shall establish and
maintain a separate Deferred Compensation Account for each Participant for each
Plan Year. Deferred amounts will be credited to a Participant’s account within
fourteen (14) days of the time at which the amount would otherwise have been
paid. Any Non-Elective Deferred Compensation awarded to a Participant shall be
credited to the Participant’s Deferred Compensation Account on such date as
specified by the Committee.

        6.02 Deferred Compensation Account Investment Options. The Committee
shall designate from time to time one or more investment options in which
Deferred Compensation Accounts may be deemed invested. A Participant shall
allocate his or her Deferred Compensation Account among the deemed investment
options by filing with the Committee an Investment Allocation Election Form or
by making an election through such other procedures proscribed by the Committee
(including telephonic or electronic procedures). A Participant may elect to
allocate his or her Deferred Compensation Account in percentage increments (as
determined by the Committee) among as many of the investment options which are
offered by the Company. Any such investment allocation election shall be subject
to such rules as the Committee may prescribe, including, without limitation,
rules concerning the manner of making investment allocation elections and the
frequency and timing of changing such investment allocation elections.

-9-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


    The Committee shall have the sole discretion to determine the number of
deemed investment options to be designated hereunder and the nature of the
options and may change or eliminate the investment options from time to time.
For each deemed investment option the Committee shall, in its sole discretion,
select a mutual fund(s), an investment index, or shall create a phantom
portfolio of such investments as it deems appropriate, to constitute the
investment option. The Committee shall adopt rules specifying the deemed
investment options, the circumstances under which a particular option may be
elected (or shall be automatically utilized), the minimum or maximum percentages
which may be allocated to the investment option, the procedures for making or
changing elections, the extent (if any) to which beneficiaries of deceased
Participants may make investment elections and the effect of a Participant’s or
beneficiary’s failure to make an effective investment election with respect to
all or any portion of a Deferred Compensation Account. The Committee shall
determine the amount and rate of investment gains or losses with respect to any
deemed investment option for any period, and may take into account any deemed
expenses which would be incurred if actual investments were made.

    6.03 Crediting and Adjustment of Accounts. As of each Valuation Date, the
value of the Participant’s Deferred Compensation Account shall consist of the
balance as of the immediately preceding Valuation Date, plus the amount of any
Elective and Non-Elective Deferred Compensation credited since the preceding
Valuation Date, minus the amount of all distributions, if any, made from such
Deferred Compensation Account since the preceding Valuation Date. The
Participant’s Deferred Compensation Account shall be adjusted for income, gains
or losses as of each Valuation Date.

    6.04 Excess 401(k) Matching Credit. A Participant’s Deferred Compensation
Account will be credited with an Excess 401(k) Matching Credit as follows:

-10-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


(a) Matchable Annual Deferral. The Matchable Annual Deferral shall be that
portion of a Participant’s Deferral Amount for each Plan Year which is less than
or equal to: (i) six percent (6%) of the total Base Salary plus Annual Incentive
Compensation for a Plan Year minus (ii) the amount of Elective Contribution to
the Enzon Pharmaceuticals, Inc. 401(k) Savings and Investment Plan made by the
Participant for which the Participant received an Employer Matching Contribution
under the Enzon Pharmaceuticals, Inc. 401(k) Savings and Investment Plan for the
same Plan Year. However, if the Participant does not make the maximum deferral
under the the Enzon Pharmaceuticals, Inc. 401(k) Savings and Investment Plan
that is eligible for a matching contribution under such Plan for any Plan Year
(generally at least 6% of eligible compensation), the Matchable Annual Deferral
for such Plan Year shall be zero.

    (b) Excess 401(k) Matching Credit. The Excess 401(k) Matching Credit shall
be 50% of the value of the Matchable Annual Deferral for the Plan Year;
provided, however, that in no event shall the Excess 401(k) Matching Credit
exceed 3% of the sum of Base Salary and Annual Incentive Compensation for a Plan
Year. Such amount shall be credited no later than as nearly as administratively
practicable following the end of the Plan Year to which they relate.

            (c) Vesting. The Participant’s right to receive the Excess 401(k)
Matching Credits credited to the Participant’s Deferred Compensation Account
shall vest in accordance with the following schedule:


Completed Years of Service Vested Percentage 0-1 0% 1-2 20% 2-3 40% 3-4 60% 4-5
80% 5+ 100%


      Notwithstanding the foregoing, a Participant’s Excess 401(k) Matching
Credits shall become fully (100%) vested upon the Participant’s death,
Disability, Separation from Service at or after age 55 or upon the occurrence of
a Change in Control or Insolvency of the Company.

 

-11-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


6.05 Nature of Account Entries. Notwithstanding any provision of this Plan to
the contrary, the establishment and maintenance of Participants’ Deferred
Compensation Accounts and the crediting of gains and losses pursuant to this
Section 6 shall be merely bookkeeping entries and (notwithstanding the
establishment of any grantor trust pursuant to Section 10.02) shall not be
construed as giving any person any interest in any specific assets of the
Company or of any subsidiary of the Company or any trust created by the Company,
including any investments owned by the Company or any such subsidiary or trust.
The hypothetical investment of the Participant’s Deferred Compensation Accounts
shall be for bookkeeping purposes only, and shall not require the establishment
of actual corresponding funds or investments by the Committee or the Company.
Benefits accrued under this Plan shall constitute an unsecured general
obligation of the Company.     7. Benefits     7.01 Normal Benefit    

    (a) Specified Time and Form. A Participant may elect pursuant to
Section 4.01 to receive or commence distribution as of a specified date which
shall be subject to the following requirements:

                   (i)      such specified date shall be: (1) a date certain as
of the time of election (e.g., January 1, 2010), or (2) the date of the
Participant’s Separation from Service; and

                   (ii)      such specified date shall actually occur on or
prior to the Participant’s Separation from Service, Disability, death or a
Change in Control.

              A Participant’s Deferred Compensation Account (or the portion
thereof to which the election applies) shall be paid to the Participant in
accordance with the terms of the Participant’s Election Form. Distribution of
the Participant’s Deferred Compensation Account shall be determined as of the
Valuation Date coincident with or next following such specified date and shall
be paid to the Participant in a lump sum or in annual Substantially Equal
Installments, subject to a maximum of ten (10) annual installments, as specified
in the Participant’s Election Form.

-12-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


    (b) Separation from Service or Disability. Notwithstanding the provisions of
Section 7.01(a), if a Participant incurs a Disability or Separation from Service
before the specified date for which payment of a deferral is to be made or
commenced, the value of such deferral (as adjusted for earnings, gains or
losses) shall be determined as of the Valuation Date coincident with or next
following such Separation from Service and shall be paid to the Participant in a
lump sum or in Substantially Equal Installments in accordance with the manner
elected by the Participant under Section 7.01(a). In the event a distribution is
made pursuant to this Section 7.01(b), the Participant shall immediately cease
to be eligible for any other benefit provided under this Plan. Notwithstanding
the foregoing, where payment under this Section 7.01(b) is made to any “key
employee” (as defined under Section 409A of the Internal Revenue Code) on
account of Separation from Service, such payment shall commence no earlier than
six (6) months following a Separation from Service (or upon the death of the
employee, if earlier) if required to comply with Section 409A of the Internal
Revenue Code.

            (c) Death. In the event of a Participant’s death before a complete
distribution of his or her account, the Participant’s designated Beneficiary
will receive an amount equal to the Participant’s Deferred Compensation Account,
and such amount shall be paid in a single sum or annual installments (not to
exceed 10) in accordance with the Participant’s election.

            (d) Change in Control. Notwithstanding any of the foregoing
provisions in this Section 7.01, upon a Change in Control before distribution of
the Participant’s entire Deferred Compensation Account has been made,
distribution of the Participant’s entire Deferred Compensation Account balance
determined as of the Valuation Date coincident with or next following such
Change in Control shall be paid to the Participant in a lump sum.

-13

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


    (e) Small Accounts. Notwithstanding any payment method elected by a
Participant or Beneficiary, the Company will pay in a lump sum, any Deferred
Compensation Account balance which is $10,000 or less.

            (f) Time of Distribution. Actual distribution shall occur as soon as
is practicable (but no later than thirty (30) days) following the applicable
Valuation Date for which such the value of the Participant’s Deferred
Compensation Account is determined.

        7.02 Hardship Benefit. In the event that the Committee, upon written
petition of the Participant, determines in its sole discretion, that the
Participant has suffered an Unforeseeable Emergency, the Company may pay to the
Participant, as soon as is practicable following such determination, an amount
necessary to meet the emergency, not in excess of the Deferred Compensation
Account credited to the Participant. The Deferred Compensation Account of the
Participant thereafter shall be reduced to reflect the payment of a Hardship
Benefit.

        7.03 Taxes; Withholding. To the extent required by law, the Company
shall withhold from payments made hereunder an amount equal to at least the
minimum taxes required to be withheld by the federal, or any state or local,
government.

        7.04 Form of Payment. While it is generally contemplated that Benefits
shall be paid pursuant to this Section 7 in cash, the Company may, in its sole
discretion and in such manner as the Company deems appropriate, regardless of
whether or not requested by the Participant, pay such benefit in kind in
accordance with the bookkeeping entries recorded pursuant to Section 6.05.

-14-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


8. Beneficiary Designation       At any time prior to complete distribution of
the benefits due to a Participant under the Plan, he/she shall have the right to
designate, change, and/or cancel, any person(s) or entity as his/her Beneficiary
(either primary or contingent) to whom payment under this Plan shall be made in
the event of his/her death. Each beneficiary designation shall become effective
only when filed in writing with the Company during the Participant’s lifetime on
a form provided by the Company. The filing of a new beneficiary designation form
will cancel all previously filed beneficiary designations. Further, any
finalized divorce of a Participant subsequent to the date of filing of a
beneficiary designation form in favor of Participant’s spouse shall revoke such
designation. Additionally, the spouse of a Participant domiciled in a community
property jurisdiction shall join in any designation of Beneficiary other than
the spouse.

      If a Participant fails to designate a Beneficiary as provided above, or if
his/her beneficiary designation is revoked by divorce or otherwise without
execution of a new designation, or if all designated Beneficiaries predecease
the Participant, then the distribution of such benefits shall be made to the
Participant’s estate. If a Beneficiary survives the Participant but dies before
receiving a complete distribution of benefits, any remaining amount shall be
paid to the estate of such Beneficiary in a lump-sum.

    9. Amendment and Termination of Plan

        9.01 Amendment. The Committee may amend the Plan at any time in whole or
in part, provided, however, that, except as provided in Section 9.02 and
Section 6.02, no amendment shall, absent consent of the Participant, be
effective to decrease the benefits under the Plan payable to any Participant or
Beneficiary with respect to any Elective or Non-Elective Deferred Compensation
deferred prior to the date of the amendment. Written notice of any amendments
(other than amendments that are administrative in nature) shall be given to each
Participant in the Plan.

        9.02 Termination of Plan

            (a) Company’s Right to Terminate. The Committee may terminate the
Plan at any time.

 

-15-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


    (b) Payments Upon Termination. Upon any termination of the Plan under this
section, Compensation shall cease to be deferred prospectively, and, with
respect to Compensation deferred previously, the Company will pay to the
Participant (or the Participant’s Beneficiary, if after the Participant’s
death), in a lump-sum, the value of his/her vested Deferred Compensation
Account. Notwithstanding the foregoing, such payments shall be made upon Plan
termination only to the extent permissible under Section 409A of the Internal
Revenue Code and related Treasury regulations and guidance. Payment shall be
made in cash, or in the Company’s sole discretion in the manner the Company
deems appropriate, payment may be made in kind in accordance with the
bookkeeping entries recorded pursuant to Section 6.05.

    10. Miscellaneous         10.01 Unsecured General Creditor. Participants and
their beneficiaries, heirs, successors and assignees shall have no legal or
equitable rights, interests, or other claims in any property or assets of the
Company, nor shall they be beneficiaries of, or have any rights, claims, or
interests in any life insurance policies, annuity contracts, or the policies
therefrom owned or that may be acquired by the Company (“policies”). Such
policies or other assets of the Company shall not be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets and policies shall be and will
remain general, unpledged, unrestricted assets of the Company. The Company’s
obligation under the Plan shall be that of an unfunded and unsecured promise of
the Company to pay money in the future.

        10.02 Grantor Trust. Although the Company is responsible for the payment
of all benefits under the Plan, the Company, in its sole discretion, may
contribute funds as it deems appropriate to a grantor trust for the purpose of
paying benefits under this Plan. Such trust may be irrevocable, but assets of
the trust shall be subject to the claims of creditors of the Company. To the
extent any benefits provided under the Plan actually are paid from the trust,
the Company shall have no further obligation with respect thereto, but to the
extent not so paid, such benefits shall remain the obligation of, and shall be
paid by, the Company. Participants shall have the status of unsecured creditors
on any legal claim for benefits under the Plan, and shall have no security
interest in or any other preferential right to any assets held by such grantor
trust. In the event of the Company’s insolvency or bankruptcy, the trust assets
are treated like other corporate assets of the Company and are subject to the
claims of the Company’s creditors. A Participant’s claim for deferred
compensation will be treated like any other claim by the Company’s unsecured
creditors, with no special preference for Participants.

 

-16-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


  10.03 Successors and Mergers, Consolidations or Change in Control. The terms
and conditions of this Plan shall inure to the benefit of the Participants and
shall bind the Company, its successors, assignees, and personal representatives.
If substantially all of the stock or assets of the Company are acquired by
another entity, or if the Company is merged into, or consolidated with, another
entity, then the obligations created hereunder shall be obligations of the
acquirer or successor entity.

        10.04 Non-Assignability. Neither a Participant, nor any other person,
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, or convey in advance of
the actual receipt, any amounts payable hereunder, or any part thereof. All
rights to payments expressly are declared to be unassignable and
nontransferable. No part of the amounts payable, prior to actual payment, shall
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant, or any other person, nor
shall they be transferable by operation of law in the event of a Participant’s,
or any other person’s, bankruptcy or insolvency.

        10.05 Employment or Future Eligibility to Participate Not Guaranteed.
Nothing contained in this Plan, nor any action taken hereunder, shall be
construed as a contract of employment, or as giving any Eligible Employee any
right to be retained in the employ of the Company. Designation as an Eligible
Employee may be revoked at any time by the Committee with respect to any
Compensation not yet deferred.

        10.06 Protective Provisions. A Participant will cooperate with the
Company by furnishing any and all information reasonably requested by the
Company in order to facilitate the payment of benefits hereunder, including, but
not limited to, taking such physical examinations as the Company reasonably may
deem necessary (if the Company purchases life insurance to informally fund the
Plan) and taking such other relevant action as may be reasonably requested by
the Company. If a Participant refuses to cooperate, the Company shall have no
further obligation to the Participant under the Plan, except for the
distribution to Participant of his or her Deferral Amount.

 

-17-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


  10.07 Indemnification. No employee of the Company or member of the Committee
shall be liable to any person for any action taken or omitted in connection with
the administration of this Plan unless attributable to his or her own fraud or
willful misconduct, and the Company agrees to indemnify and to defend to the
fullest extent permitted by law any officers or employees who serve on the
Committee administering the Plan. This indemnification shall not duplicate, but
may supplement any coverage available under any applicable insurance coverage.

        10.08 Receipt and Release. Any payment to any Participant or beneficiary
in accordance with the provisions of the Plan shall, to the extent thereof, be
in full satisfaction of all claims against Enzon Pharmaceuticals, Inc., the Plan
Administrator and the Trustee under the Plan, and the Plan Administrator may
require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect. If any Participant or
Beneficiary is determined by the Committee to be incompetent by reason of
physical or mental disability (including minority) to give a valid receipt and
release, the Company may cause the payment or payments becoming due to such
person to be made to another person for his or her benefit without
responsibility on the part of the Company to follow the application of such
funds.

        10.09 Gender, Singular and Plural. All pronouns, and any variations
thereof, shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person(s) or entity(s) may require. As the context may require,
the singular may be read as the plural and the plural as the singular.

        10.10 Captions. The captions to the articles, sections, and paragraphs
of this Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

 

-18-

--------------------------------------------------------------------------------



Back to Contents

--------------------------------------------------------------------------------

Enzon Pharmaceuticals, Inc. Deferred Compensation Plan For Executives


  10.11 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of New Jersey.

        10.12 Validity. In the event any provision of this Plan is found to be
invalid, void, or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this Plan.

        10.13 Notice. Any notice or filing required or permitted to be given to
the Company or the Committee shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Company at 685 Route 202/206, Bridgewater, NJ 08807, directed to the
attention of the Vice President, Human Resources. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Any
notice to the Participant shall be addressed to the Participant at the
Participant’s residence address as maintained in the Company’s records. Any
party may change the address for such party here set forth by giving notice of
such change to the other parties pursuant to this Section.

-19-

--------------------------------------------------------------------------------